Citation Nr: 1516408	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-17 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for traumatic brain injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Regional Office (RO) in Bay Pines, Florida, in which the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for traumatic brain injury.  This case has since been transferred to the RO in St. Petersburg, Florida.  

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The claim to reopen the previously denied claim of entitlement to service connection for residuals of a head injury was denied in March 1997, which the Veteran did not timely appeal.  

2.  Evidence received since the March 1997 Board decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for traumatic brain injury.  





CONCLUSIONS OF LAW

1.  The March 1997 Board decision that denied the Veteran's petition to reopen the previously denied claim of service connection for residuals of a head injury is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for traumatic brain injury.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment and examination records, to the extent possible, have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Id.  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

As noted above, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in support of his claim January 2015.  Moreover, with respect to the Veteran's hearing, the undersigned identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II.  New and Material

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for traumatic brain injury.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A decision of the Board becomes final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Once a decision becomes final, VA may reopen and reconsidered a disallowed claim only when new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In a March 1997 decision, the Board denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for residuals of a head injury.  The Veteran was advised of his appellate rights in a letter accompanying the decision.  The Board found that the evidence received since the prior final February 1991 rating decision was new but not material because it did not tend to prove a previously unestablished fact necessary to substantiate the claim.  The Board noted that positive medical opinion evidence was necessary to substantiate the claim given the fact that the Veteran sustained a well-documented and significant intercurrent head injury.  Consequently, the newly received evidence did not raise a reasonable possibility of substantiating the Veteran's claim.  He was informed that no further action would be taken on his claim until he submitted evidence pertinent to this fact.  The Veteran did not timely appeal this decision and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

In February 2010, the Veteran filed an informal claim to reopen his previously denied claim of entitlement to service connection for traumatic brain injury.  

In this case, the following evidence has been added to the record since the March 1997 Board denial:  VA treatment and examination records dated through November 2010, private treatment records, employment records or statements from employers and physicians, lay statements, and the January 2015 hearing testimony.  The Board notes that this evidence is new because it has not been previously been submitted.  

However, the aforementioned evidence does not raise a reasonable possibility of substantiating the claim.  The Veteran's claim was previously denied by the Board because there was no competent clinical opinion which relates a traumatic brain injury to service.  A review of the recently submitted medical evidence reveals there is still no etiological link for the claim of traumatic brain injury.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Likewise, the Veteran's testimony at the Travel Board hearing in January 2015 did not offer any additional material information or any substantive argument not previously considered by the Board in March 1997.  The Veteran testified that he was treated by Dr. G., however treatment records from Dr. G. diagnosed the Veteran with post-concussive syndrome as a result of a head injury while working for Furniture Source at the Martin Marietta Warehouse on July 6, 1985.  Further, the medical evidence of record does not link the Veteran's traumatic brain injury to service.  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  

The Veteran was afforded a VA examination in November 2010.  The examiner summarized the Veteran's history to include sustaining a head injury in service in April 1965.  In 1982, the Veteran injured his left leg when an engine derailed and fell on top of him.  In July 1985, the Veteran injured his head from a work-related injury.  The examiner noted that the Veteran presently complains of cognitive problems including memory loss, headaches, dizziness, confusion, and difficulties in starting and completing tasks.  The examiner also found objective evidence on testing of mild impairment of memory and attention.  The examiner also found that the Veteran's immediate memory is unimpaired but his delayed memory was moderately to severely impaired.  The examiner opined that the Veteran's claimed traumatic brain injury is less likely than not caused by or a result of his head injury shown in service.  By way of rationale, the examiner referenced service treatment records in April 1966 showing laceration to the posterior skull but it did not show any neurological deficit or complications from the laceration.  The Veteran's separation examination was also silent of any residuals from the head injury.  In contrast, there is evidence that the Veteran sustained multiple head injuries and accidents after service while working as a locomotive engineer and subcontractor.  Thus, the Board finds that the unfavorable opinion cannot serve as a basis to reopen his claim.  

Also, the Veteran's statements and buddy statements are cumulative and redundant of the evidence of record and contentions raised at the time of the last prior final denial of the claim-which is that the Veteran contends that he currently suffers from residuals of in-service head trauma.

In summary, the evidence received since the March 1997 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for traumatic brain injury.  For all of these reasons, the Veteran's request to reopen his previously denied claim of entitlement to service connection for traumatic brain injury is denied.


ORDER

New and material evidence has not been received to reopen the claim for service connection for traumatic brain injury, and the appeal is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


